Citation Nr: 1629551	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  99-06 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot disability.  

2.  Entitlement to service connection for a left leg disability.  

3.  Entitlement to service connection for a left hip disability.  

4.  Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an January 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that determined that new and material evidence had not been received to reopen claims for entitlement to service connection for a left ankle disability, a left foot disability, a left leg disability, and for a left hip disability (listed as residuals of a left ankle injury, including the foot, hip, and leg).  By this decision, the RO also denied service connection for a low back disability (listed as a lower back disability).  

In April 1999, the Veteran appeared at a personal hearing at the RO.  

In October 2000, the Board remanded the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for a left ankle disability, a left foot disability, a left leg disability, and a left hip disability (listed as whether new and material evidence has been presented to reopen a claim for service connection for residuals of a left ankle injury, including the foot, hip, and leg), as well as the issue of entitlement to service connection for a low back disability, for further development.  

In September 2002, the Board reopened and remanded the issues of entitlement to service connection for a left ankle disability, a left foot disability, a left leg disability, and a left hip disability (listed as residuals of a left ankle injury, including the foot, hip, and leg), for further development.  The Board also apparently undertook additional development of the evidence, as to the issue of entitlement to service connection for a low back disability, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation that was later invalidated.  

In October 2003, the Board remanded the issues of entitlement to service connection for a left ankle disability, a left foot disability, a left leg disability, and a left hip disability (listed as residuals of a left ankle injury, including the left foot, hip, and leg), as well as the issue of entitlement to service connection for a low back disability, for further development.  

In a June 2005 decision, the Board denied service connection for a left ankle disability, a left foot disability, a left leg disability, and a left hip disability (listed as residuals of a left ankle injury, including the foot, hip, and leg).  The Board also denied service connection for a low back disability.  

The Veteran then appealed the Board's June 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2007 Memorandum Decision, the Court vacated and remanded the Board's June 2005 decision.  

In June 2008, the Board remanded the issues of entitlement to service connection for a left ankle disability, a left foot disability, a left leg disability, and a left hip disability (listed as residuals of a left ankle injury, including the left foot, hip, and leg), as well as the issue of entitlement to service connection for a low back disability, for further development.  

In a November 2009 decision, the Board, in pertinent part, denied service connection for a left ankle disability, a left foot disability, a left leg disability, and a left hip disability (listed as residuals of a left ankle injury, including the foot, hip, and leg).  The Board also, in pertinent part, denied service connection for a low back disability.  

The Veteran then appealed the Board's November 2009 to Court.  In a September 2011 Memorandum Decision, the Court vacated and remanded the Board's November 2009 decision.  

In June 2012, the Board, in pertinent part, remanded the issues of entitlement to service connection for a left ankle disability, a left foot disability, a left leg disability, and a left hip disability (listed as residuals of a left ankle injury, including the foot, hip, and leg), as well as the issue of entitlement to service connection for a low back disability, for further development.  

In November 2014, the RO granted service connection for a left ankle disability (listed as residuals of a left ankle injury), and assigned a noncompensable rating for the period from September 30, 1998, to September 12, 2012, and a 20 percent rating for the period since September 13, 2012.  Therefore, the issue of entitlement to service connection for a left ankle disability is no longer on appeal.  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in June 2012, partly to schedule the Veteran for a VA examination to determine whether it was at least as likely as not that he currently exhibited any left ankle, left foot, left leg, or left hip disabilities as a result of a November 1967 in-service left ankle injury.  The Board also directed that if the examiner concluded that the Veteran currently exhibited a left ankle, left foot, left leg, or left hip disability as a result of a November 1967 in-service left ankle injury, the examiner was to provide an opinion as to whether the Veteran's current low back disability was causally related to and/or aggravated by any disability or disabilities determined to have resulted from the November 1967 left ankle injury.  

Pursuant to the June 2012 remand, the Veteran was afforded a VA ankle conditions examination in September 2012.  There is a notation that the Veteran's claims file was reviewed.  The Veteran reported that he injured his left ankle in Vietnam in 1967.  He stated that they were building sand bunkers and that he slipped and twisted his left ankle.  The Veteran indicated that he had pain and swelling of the left ankle at the time of his injury, and that he was told by a medic that he sprained his left ankle.  He maintained that no x-rays were taken, that his left ankle was wrapped, and that he was sent back to duty.  He stated that a platoon sergeant noticed him limping around and told him to spend three days of bedrest in his quarters.  The Veteran indicated that he was a combat truck driver and that he drove primarily with his right foot for the next six months.  He stated that his only problem at the time of his discharge was that he could not bend his left ankle in an upward position.  

The Veteran reported that he always suffered left ankle pain since his injury in service and that he was treated by private physicians in his home town.  He maintained that he notified the VA of his left ankle problems as early as 1976.  The Veteran indicated that he sustained an on the job injury to his left ankle in 1992.  He stated that worker's compensation would not pay for the injury because his ankle was found to have been a pre-existing condition due to the injury in the military.  

The diagnoses were status post a left ankle injury and an on the job injury superimposed on a remote military injury.  The examiner discussed the Veteran's medical history in some detail.  The examiner also related an impression of status post a left ankle injury times two with residual degenerative joint disease; status post tarsal tunnel release of the left foot; status post left total knee arthroplasty; no diagnosis established for the left hip; and multilevel degenerative disc disease and arthritis of the lumbar spine.  The examiner commented that it was as likely as not that the genesis of the Veteran's left ankle problems began with his left ankle injury as documented in his service medical records.  The examiner stated that the Veteran was in Vietnam at the time of the injury and that it was conceivable that medical care and associated record keeping may have been less than optimal.  The Veteran was subsequently granted service connection for a left ankle disability.  

Additionally, the examiner reported that the Veteran had a prior left total knee replacement and that he attempted to get a statement from the surgeon regarding whether or not his left knee disability was secondary to, or aggravated by, the left ankle disability.  It was noted that the Veteran telephoned the examiner and stated that his surgeon did not feel he could make a connection between his knee and left ankle condition.  The examiner maintained that he was in agreement with the surgeon's assessment.  

The examiner stated that he did not believe that the Veteran had an actual left hip problem, but he thought that the Veteran's left hip pain, which was in the left buttocks region, was related to his lower back.  The examiner indicated that, as such, there was no evidence of a hip condition which could be considered to be secondary to, or permanently worsened by, his left ankle condition.  

The examiner reported that the Veteran had rather extensive multi-level lumbar degenerative disc disease and arthritic changes which were associated with the aging process, as well as genetics.  It was noted that some individuals were more prone or susceptible to developing degenerative changes than others.  The examiner remarked that he could find no basis to indicate that the Veteran's lower back condition was either secondary to, or permanently worsened by, his left ankle condition.  

The physician indicated that the Veteran had various other conditions involving the left foot, the left knee, and the lower back, but that he was unable to find a nexus between any back, hip, knee, and foot complaints and the Veteran's left ankle condition.  

The Board observes that the examiner reported that he did not believe that the Veteran had an actual left hip problem, but that he thought that the Veteran's left hip pain, which was in buttocks region, was related to his lower back.  The Board notes, however, that the Veteran has been diagnosed with various left hip disabilities.  For example, a March 2003 VA orthopedic examination report related diagnoses including chronic left hip pain, residuals of traumatic bursitis.  A June 2003 treatment entry from signed by J. Turner, M.D., noted that the Veteran complained of pain in his left side and that the pain was along the iliac crest.  The assessment was iliac crest pain.  An August 2015 VA treatment entry related an impression that included chronic pain syndrome of the left hip.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran clearly has diagnoses of a left hip disability during the pendency of the appeal and the examiner did not specifically explain why those diagnoses are not valid diagnoses.  

Additionally, the Board observes that the examiner did not specifically address direct service connection for the Veteran's claimed left foot, left leg, left hip, and low back disabilities.  The Board notes that on a medical history form at the time of a July 1968 separation examination, the Veteran checked that he had swollen and painful joints, cramps in his legs, and recurrent back pain.  The reviewing examiner stated that all of the above complaints were in high school and that the Veteran had no complaints since that time.  However, the Board notes that the Veteran did not report any those complaints on the medical history form at the time of the prior November 1965 induction examination.  Further, the Board observes that the examiner did not specifically address any reports of the Veteran of left foot, left leg, left hip, or low back problems during and since service.  The Veteran is competent to report having left foot, leg, hip, and low back problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board also notes that the examiner maintained that the Veteran had various other conditions involving the left foot, the left knee, and the lower back, but that he was unable to find a nexus between any back, hip, knee, and foot complaints and the Veteran's left ankle condition.  The Board observes that the Veteran has been diagnosed with left foot problems including hallux valgus; tarsal tunnel syndrome; hammertoes; a left foot ulcer; bunions; and chronic pain in the toes, bilaterally, with degenerative joint disease.  The Veteran has also been diagnosed with numerous lumbar spine disabilities, including degenerative joint disease, degenerative disc disease, and sciatica.  As noted by the examiner, the Veteran is also status post left total knee arthroplasty, etc.  The examiner did not provide any rationale for his opinion that he was unable to find a nexus between any back, hip, knee, and foot complaints and the Veteran's left ankle condition.  

Further, the Board observes that subsequent to the September 2012 VA ankle conditions examination, the Veteran was service-connected for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  In an April 2016 statement, the Veteran's representative indicated that a medical opinion was required as to whether the Veteran's service-connected diabetic neuropathy of the right and left lower extremities had any impact on his left foot, left leg, left hip, and low back disabilities.  The Board notes that the examiner did not address whether the Veteran's service-connected peripheral neuropathy of the lower extremity and peripheral neuropathy of the left lower extremity caused or aggravated any left foot, left leg, left hip, and low back disabilities.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  

In light of the deficiencies with the September 2012 VA ankle conditions examination report, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for left foot, left leg, left hip, and low back disabilities.  Such an examination must be accomplished on remand. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for left foot, left leg, left hip, and low back disabilities since June 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed left foot, left leg, left hip, and low back disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed left foot, left leg, left hip, and low back disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current left foot disabilities, left leg disabilities, left hip disabilities, and low back disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed left foot disabilities, left leg disabilities, left hip disabilities, and low back disabilities are related to and/or had their onset during his period of service.  

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, have a diagnosed left hip disability, the examiner must explain why the current diagnoses of chronic left hip pain, residuals of traumatic bursitis, and chronic pain syndrome of the left hip, are not valid diagnoses.  

The examiner must specifically acknowledge and discuss any reports of the Veteran of left foot, left leg, left hip, and low back problems during service (to include his reports of swollen or painful joints, cramps in his legs, and recurrent back pain at the time of his July 1968 separation examination), as well as any reports of left foot, left leg, left hip, and low back problems since service.  

The examiner must further opine as to whether the Veteran's service-connected disabilities, to specifically include his service-connected left ankle disability, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, caused or aggravated any currently diagnosed left foot, left leg, left hip, and low back disabilities (to include as a result of any gait or weightbearing problems caused by those service-connected disabilities).  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed left foot, left leg, left hip, and low back disabilities by the Veteran's service-connected disabilities, to specifically include his service-connected left ankle disability, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed left foot, left leg, left hip, and low back disabilities prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

